                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RAFAEL J. PETITPHAIT,

                     Plaintiff,                                8:19CV115

       vs.
                                                           MEMORANDUM
OFFICER  CHRISTENSEN   #1632,                               AND ORDER
OFFICER WILLIAMSON #1635, and
OMAHA POLICE DEPARTMENT,

                     Defendants.


       Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing No. 5.) The court now conducts an initial review of Plaintiff’s claims to
determine whether summary dismissal is appropriate under 28 U.S.C. ' 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

       This is Plaintiff’s third attempt1 to bring a 42 U.S.C. § 1983 action against the
Omaha Police Department and two of its officers stemming from Plaintiff’s arrest
on June 6, 2006. (Filing 1.) Plaintiff’s first case was dismissed without prejudice on
April 6, 2012, for failure to state a claim upon which relief can be granted. (Case
No. 8:12CV45, Filings 8, 9.) Plaintiff’s second case was dismissed without prejudice
on the same basis. (Case No. 8:18CV179, Filings 8, 9.) In the case now before the
court, Plaintiff describes the same factual scenario that was at issue in his prior cases,
but he adds to his 42 U.S.C. § 1983 claim state-law causes of action for intentional
and negligent infliction of emotional distress.




      1
        See Petitphait v. Officer Christensen, No. 8:18CV179 (D. Neb.) and
Petitphait v. Jeremy Christensen, No. 8:12CV45 (D. Neb.).
                    II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. ' 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

      The length of the statute of limitations for a § 1983 claim is the same as the
length of the statute of limitations “for personal-injury torts” in “the State in which
the cause of action arose.” Wallace v. Kato, 549 U.S. 384, 387 (2007). In Nebraska,
§ 1983 actions are subject to a four-year statute of limitations. See Montin v. Estate
of Johnson, 636 F.3d 409, 412-13 (8th Cir. 2011); Neb. Rev. Stat. § 25-207 (Westlaw
2020) (“The following actions can only be brought within four years: . . . (3) an
action for an injury to the rights of the plaintiff, not arising on contract, and not
                                           2
hereinafter enumerated . . . .”). Because Plaintiff’s purported civil rights claims
accrued more than four years prior to the filing of this lawsuit, they are barred by the
statute of limitations2 and must be dismissed with prejudice.3 See, e.g., Johnson v.
Mott, 376 F. App’x 641 (8th Cir. 2010) (unpublished) (§ 1983 claim that was barred
by the applicable statute of limitations was properly dismissed with prejudice under
Fed. R. Civ. P. 12(b)(6)); Varner v. Peterson Farms, 371 F.3d 1011, 1016 (8th Cir.
2004) (affirming dismissal with prejudice because complaint showed statute of
limitations had run).

       Plaintiff’s state-law claims can only be litigated in this action through exercise
of the court’s supplemental jurisdiction. See 28 U.S.C. § 1367(a). However, the court
declines to exercise supplemental jurisdiction in this case because Plaintiff’s federal
claims will be dismissed without leave to amend. See 28 U.S.C. § 1367(c)(3)
(authorizing district court to decline supplemental jurisdiction where it has
“dismissed all claims over which it has original jurisdiction.”); Carnegie-Mellon
Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (“in the usual case in which all federal-
law claims are eliminated before trial, the balance of factors to be considered under
the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and
comity—will point toward declining to exercise jurisdiction over the remaining
state-law claims”); Mountain Home Flight Serv., Inc. v. Baxter Cnty., 758 F.3d 1038,
1045 (8th Cir. 2014) (“After the § 1983 claims were dismissed, the district court



      2
         “Section 1983 claims accrue, for the purpose of the statute of limitations,
when the plaintiff knows or has reason to know of the injury which is the basis of
his action. Accrual occurs when the plaintiff has a complete and present cause of
action, that is, when the plaintiff can file suit and obtain relief.” Haltom v. Parks,
No. 8:15-CV-428, 2018 WL 1033488, at *2 (D. Neb. Feb. 21, 2018) (citations
omitted).
      3
        Although the statute of limitations is an affirmative defense, a district court
may properly dismiss an in forma pauperis complaint as frivolous when it is apparent
that the statute of limitations has run. Myers v. Vogal, 960 F.2d 750, 751 (8th Cir.
1992).
                                          3
acted within its discretion in declining to exercise supplemental jurisdiction over the
remaining state law claims.”).

                                IV. CONCLUSION

       Plaintiff’s claims under 42 U.S.C. § 1983 are barred by the statute of
limitations, and the court declines to exercise supplemental jurisdiction over
Plaintiff’s state-law claims. The court will not grant Plaintiff leave to amend because
amendment would be futile.

      IT IS THEREFORE ORDERED:

      1.    Plaintiff’s 42 U.S.C. § 1983 claims are dismissed with prejudice as
barred by the applicable statute of limitations, and Plaintiff’s state-law claims are
dismissed without prejudice.

      2.     Judgment shall be entered by separate document.

      Dated this 15th day of January, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          4
